DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 230-259 are pending upon entry of amendment filed on 6/29/22.

Applicant’s species election of integrin αvβ1 antibody as an immune modulator and liver fibrosis as an inflammatory disease or condition has been acknowledged.   

Accordingly, claims 252-254 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 230-251 and 255-259 readable upon integrin αvβ1 antibody as an immune modulator and liver fibrosis as an inflammatory disease are under consideration in the instant application.

3.	      Applicant’s IDS filed on 12/3/20, 12/22/21 and 6/23/22 have been acknowledged.

4.	The oath filed on 7/30/20 has been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 230-251 and 255-259 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 230 recites an “ingestible device”.  The ingestible device in p. 43 of the instant application defines as any device that can be swallowed whole.  However, the examples disclosed in specification in p. 716-791 are intra-cecal administrations via surgical means.  Some even required gastric intubations.  No “oral” administration of swallowable device is disclosed.  Appropriate correction to clearly define the invention is required.

Further, for examining purpose, the ingestible device is considered as a swallowable device by oral administration readable upon integrin αvβ1 as an immune modulator and liver fibrosis as an inflammatory disease.  

Applicant is reminded that the instant application is subject to potential provisional double patenting rejections over U.S.S.N. 16/465360, 16/465803, 16/468158, 16/468917, 16/469046, 16/497117, 16/466134, 16/769983, 17/313339, 17/253889, 17/253802, 17/253799, 17/467284, 17/295277 or 17/251871 upon amendment to recite oral administration of device, an immunomudulater is extended to other antibody or to treat other inflammatory disease than liver fibrosis.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claims 230-251 and 255-259 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating colitis using ingestible device by intracecal administration, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use the ingestible device in treatment of inflammatory disease including liver fibrosis by oral administration.  The current specification indicates the delivery of drugs onto GI tract of the subject using an ingestible device by intrcecally. 

The intracecal procedure throughout the specification requires anesthesia, incision and/or surgical methods to implant such ingestible device (p. 716-791).  The specification in p. 43 defines ingestible device is defined to be swallowed as a whole.  The specification discloses that the device is dimension of 0.51x1.22 inches (p. 769) much greater than an ordinary vitamin pill.  

Although U.S. Pub. 2015/0064241 teaches some medical capsules that are swallowable (specification, claims) and delivers functionalized particles to a target, the capsules are much smaller than the clamed invention (0.25x1.5cm, [0064]).  Once swallowed, the device reaches to the lumen of gastrointestinal tract to release the particle upon exposure to the different pH.  

Further, claims 255-259 recites the ingestible device comprising an opening, the immunomodulator is being delivered via the opening, the opening comprises a nozzle, topical, epithelial, trans-epithelial deliveries to GI tract.  Given that the ingestible device being larger than a vitamin pill, one cannot envisage to deliver immunomodulator encapsulated by the device via such administration routes.  NO examples have been disclosed in the specification.

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses no exemplary method that reads on “ingestible” as currently encompassed by the claimed method.  The criticality of the claimed invention relies on the swallowability of the device and the device reaches to the GI tract by gliding or passing lumens of GI of the patient to release a pharmaceutical composition to achieve the intended purpose. The currently disclosed methods in the specification require incisions, intubations, cecal cannula implant and intracecal methods while more convenient methods of delivery of compositions such as intraperitoneal, intravenous or subcutaneous administrations are available. 

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 230-251 and 255-259 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2015/0064241 in view of U. S. Pub 2009/0176256 and Patsenker et al. (Am. J. of Gastrointest Liver Physiol. Vol. 301, pp. G425-G434, 2011).

The ‘241 publication teaches swallowable medical device that is capable of contains and delivers to the lumen of gastrointestinal tract (p. 1-2).  The oral administration offers convenience and reduces drawbacks of intravenous or subcutaneous administrations [0004] by reducing pain from needle and potential contamination.  The ‘241 publication further teaches that the drawbacks of oral administrations. The degradation of biomolecules before it reaches GI tract is improved by tailoring functional particles that are being delivered to the target site into the biodegradable polymer capsules ([0038-0044]) at pH about 7 ([0084]).

In addition, the ‘241 publication further teaches the swallowable device may contain antibody, protein and other substance of interest.  The ‘241 publication teaches the device ensures delivery to small and/or large intestine without loss of activity by direct delivery to the wall of the small intestine ([0062-0063]). The functionalized particles can be formulated in various tissue penetrating members ([0072-0088]), the particles are prepared in nano or micrometer sizes ([0034, 0093]) of powder, gel, or liquid.  The ‘241 publication further teaches that the particles are being released via patch-like device ([118]) to GI tract and claims 255-259 reciting topical, epithelial or transepithelial deliveries are included in this rejection.
Note the claims 1-10 recites actuator to release particles and the actuator comprises a spring to release gas upon mixture of particles, claims 256 reciting a nozzle is included in this rejection.

The disclosure of the ‘241 publication differs from the instant claimed invention in that it does not teach integrin αvβ1 antibody as an immune modulator and liver fibrosis as an inflammatory disease as elected species of claim 1 of the instant application. 

Patsenker et al. teaches (Am J. Physiol. Gastrointest Liver Physiol. 2011, vol. 301, p. G425-434) integrin αvβ1 are involved in fibrosing liver diseases. The integrin mediated signaling in the liver pathology is important and antagonizing integrin plays a critical role (p. 425, Table 1, Fig 1).  The VLA-5, αvβ1 or CD49e is key to liver fibrosis (Table 1, G427) and antagonizing antibody reduces fibrosis (Fig 3, Table 2).

The ‘256 publication teaches VLA antagonizing antibody that is being used in treatment of inflammation and generation of VLA antibody (p. 11-16).  The ‘256 publication further teaches formulation and manufacturing in kits for improving therapeutic efficacy (p. 16-18). 

Claims 232-238 are included in this rejection as the αvβ1 antibody is elected species of the immunomodulater; the immunomodulator is expected to show pharmacodynamic effects in mesenteric lymph nodes, suppress a local inflammatory response, decrease/or increase in  T cells in Peyer’s patch, Th memory cells in mesenteric lymph nodes, in the blood or Peyer’s patch as recited in claims 232-238.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize teachings of Patsenker and the ‘256 publication into the swallowable device taugh by the ‘241 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of swallowable device provides convenience of oral administration while prevents degradation of medication in small/large intestine.  The medical device further ensures targets to small/ large intestines without loss of efficacy of medicine.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 25, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644